Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8 are allowed. 
Tsukamoto (US 2006/0066733, hereinafter Tsukamoto) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Tsukamoto fails to teach or suggest “…the controller transmits image data captured by the image sensor while the communication was not established to the external device via the communication unit; and when the operation unit receives the input of the operation instruction, a signal indicating that operation is being performed is transmitted to the external device via the communication unit 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claim 5 recites similarly allowed limitations.
Dependent claims 2-4 and 6-8 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsukamoto is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Tsukamoto discloses, an electronic device comprising: an image sensor (101) that captures an image (par [0019]); a communication unit (110) comprising a circuit that communicates with an external device (pars [0022] and [0024]); and a controller (107) that controls the image sensor and the communication unit (pars [0019] and [0023]), wherein: after communication between the communication unit and the external device is established, the controller transmits image data captured by the image sensor while the communication was not established to the external device via the communication unit (pars [0025]-[0026], image read mode is performed after the image is captured).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.